Case 20-10343-LSS Doc 2798 Filed 05/03/21 Page 1of6

™ |

PGA eS
JN THe U.S. BANK BeapRSs ABET.
S2H Ne MANET SUCET Tn
Wlviefons DE Meot. ce

-

ee

|

--f

ae

 

 

IZES Y50V. CON

ET Alek 7
: CASE. ee 2o- OSHS ass ce

2 “LATE CIAIM "

| tis Notice ADptesses oe.
TE \SSUG. OF “LATE

| Failed C\AIMS" omni #- 101260" . wa
VOMTSS er ~ . — em

Vel ee
4a
2A

ae nl

|

este

 

 
Case 20-10343-LSS Doc 2798 Filed 05/03/21 Page 2 of 6

Normally “ENG WeEANS ~the t1Me

When te cleric oF the court
LoacwuPln Cecreves A BDOCOMOANMT +
lL PpO-SE INMoet2S. eich AS MeNselF
ICAN USe FAHEeyMOilborx PAlfe™
Pee Nee OE eee entsl i
Wis teule aS PY DUCUMEIVES Chins _
OS Filed’ When GVe sem

JAI OFFICIAIS as | MAL In wnkh

N=SIMNGUtWH—

TITEN Sion the eve e place im
the Jeon Lox Fe PAAiliha, |

 

 
Case 20-10343-LSS Doc 2798 Filed 05/03/21 Page 3of6

3

42 PG Do esplainecto um, DOCR
2 |ZH7TO thave zero Aw. bream. 0 -
@ |ATCLSS denying We ist AM 2rd +

ACCRES “to The “COUTTS... CAUSING,
| Me. tm FRU ShOCt \N Federal cores,
& ICASE |AUr, PEVEN DISMISSAIS.. ATO 0...

LNOkQULT OF MSL OWN that ame ..
Cour pusr consider .dAd © hAd |.
G_leui) access, surely © should beheld

_e-che sare Standards 8 AN

Oka OY 4 SANCHO we a

AM, lout AGAIN I Do wor Feel
ZZ rnaAt.m Sheauld ke hed ww... |
4 | SUcKM Stzenclacds tsAnctioms- lout

C GAven. Lenleney -aneartny— bcc woe
? He 3 THE law feguifes Good FAH |

jtove Diligence — I Dib both ©
lebID So to “TMmhEe best of Wy.
AbiitY by FING A USDC SO LW
ANS RSTO CH Cour JA CHIOM et OO
2 | guisdicticn (Cental CA) Gd aMNt _

JOAIMS Ond My cWN OSBC  ___.
Y | DevAwecte F Z2I-;4A7 BCA

S [because CO pid hnéer of. itiogN —__
We of being in Oelaewale  _

 

 

 

 
|

SIMVe nth N+

([

Case 20-10343-LSS Doc 2798 Filed 05/03/21 Page 4of6

Tt Filed “Mem A Gul teneasly
-TFiled “Nem All TO COVer
ALL MY YWASES 4+o eNSUTE

At least A will GOTH VM ATI

KH WONT.

T Filed Trem US SE he MAilkow
RUle as cCl\rec yA COMES oun S

| well he ecre NC (1-16-25. Nenveore

DEADBLINE .

puto Conroe [Acie of seukh,

legal MA wohten Delayed! aa-4$
DAYS tls NOT MY CavIt & aets

re the CartsS/parti2S or we \Ate,
8 CANA wc believe WAS. loncer

Stet eS ANYWAY RIGHT 7%.

ILASTLYN: Notce of CelAted CASE |

WN BSA incipen*cS ccaved on chuccn
meet Where The an evens
Meetings were hel

 

 
Case 20-10343-LSS Doc 2798 Filed 05/03/21 Page5of6

lchnuch related, Tre BSA
3 leadexs Were mract CMW.

THE INcide mts prawns evens’ Se
_LANGecHictlel-, EEC TNIR CL yr.

 

toltelied Ont. {P recery Questicna es. _.
|p € (2) New. re:

iners THO Fc. a

i op pethaps thar alsa extended my. .
|dlead line Fehnwrch [AWS 2

THANK Yar SO Very ‘WJeRO on

» | Creve. Net tO _ me So
 Iconmnueto MAI ve an Notices -

 

 
 

 

[Een at beget eebedyp late payed fecgeCoceaf tented etepertaratyty - GEPSIOeE-ToOSset

iZ-SE -h

aldVa 19991.

 

L202 92 udv 8859960000 ae
ob 2000 $ 24006 diz -

T_T

2
Sea=) ae
SIMCOE AINE KIOVISOd SN Re

a

 

Case 20-10343-LSS Doc 2798 Filed 05/03/21 Page 6 of6
